Benham, Judge.
Appellant brings this appeal from the trial court’s denial of appellant’s motion to open default or, in the alternative, to set aside the judgment entered against appellant.
The trial court entered a judgment on August 15, 1988, in which it made a monetary award in favor of appellees and found that appellant was in default; that the default had not been opened as a matter of right or by court order; that appellant had been properly served with process; and that the issue of damages had been tried before the court without the intervention of a jury. Appellee filed its motion to open default and/or to set aside the judgment two months later, and the motion was denied January 23, 1989. This appeal followed.
1. Because OCGA § 5-6-35 (a) (8) requires that appeals taken from orders denying a motion to set aside a judgment are discretionary and appellant did not follow the applicable procedure to secure *347appellate review of the denial of his motion to set aside, we cannot entertain that portion of this appeal. Folks, Inc. v. Agan, 177 Ga. App. 480 (340 SE2d 26) (1986).
Decided October 31, 1989.
Bates, Kelehear & Starr, J. Raymond Bates, Jr., for appellant.
J. Tracy Ward, for appellees.
2. “‘[Appellant’s] motion to open default, made after entry of final judgment, was properly denied. The provisions of OCGA § 9-11-55 (b) regarding the opening of default became inapplicable upon entry of a final judgment. [Cits.]’ ” Anderson v. Bibb Supply Co., 188 Ga. App. 817 (374 SE2d 556) (1988).

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.